Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                     December 11, 2014

The Court of Appeals hereby passes the following order:

A15D0156. MIKE REDFORD v. THE STATE.

         Mike Redford, pro se, seeks appellate review of the trial court’s order resolving
several pre-trial motions, including a demand for speedy trial. The trial court
concluded, among other things, that his demand did not comply with the statutory
requirements of OCGA § 17-7-170. A defendant has the right to directly appeal from
the pre-trial denial of a statutory speedy trial demand. See Tolbert v. Toole, ___ Ga.
___ (Case No. S14A1158, decided November 17, 2014).
         Under OCGA § 5-6-35 (j), when a timely application for discretionary appeal
is filed in a case that is subject to direct appeal under OCGA § 5-6-34 (a), but not
subject to discretionary appeal under OCGA § 5-6-35 (a), and the applicant has not
filed a timely notice of appeal, the appellate court has jurisdiction to decide the case
and must grant the application. Accordingly, this application is GRANTED.
         Redford shall have ten days from the date of this order to file a notice of appeal
with the superior court. OCGA § 5-6-35 (g). The clerk of the superior court is
instructed to include a copy of this order in the appeal record transmitted to this
Court.
Court of Appeals of the State of Georgia
                                     12/11/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.